Order entered November 16, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00452-CR
                                No. 05-22-00453-CR

                     DARIUS GRANT WILSON, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
           Trial Court Cause Nos. 416-81772-2021 & 416-81774-2021

                                      ORDER

      Before the Court is appellant’s November 9, 2022 motion to extend the time

to file appellant’s brief. We GRANT the motion and ORDER appellant’s brief

received with the motion filed as of the date of this order.


                                               /s/   ERIN A. NOWELL
                                                     JUSTICE